Citation Nr: 1009356	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-17 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
active service from July 1942 to December 1945.  The Veteran 
died in May 2004.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

In her April 2006 statement, the appellant requested a 
hearing before a Veterans Law Judge at the RO.  Such a 
hearing was scheduled for July 2007. The RO attempted to 
notify the Veteran of this hearing in a letter dated in June 
2007.  The hearing notice letter was returned by the Postal 
Service and marked "return to sender, attempted not known," 
with a handwritten note stating "not at this address."  
Furthermore, the appellant's representative has attempted to 
contact her to ascertain the appellant's current wishes in 
regards to a hearing.  However, the appellant's 
representative noted in the December 2009 Informal Brief of 
Appellant in Appealed Case that "none of the addresses or 
phone numbers available in the file or at the local RO is 
current."  As such, both the Board and the appellant's 
representative have attempted to contact the appellant in 
order to provide her with her requested hearing.  In Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993), the United States Court 
of Appeals for Veterans Claims (Court) held that: "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  As such, the appellant has 
failed to report at her scheduled time and thus far has not 
offered an explanation for her absence, nor has she attempted 
to keep the VA apprised of her whereabouts.  Furthermore, 
neither the appellant nor her representative has requested a 
rescheduled hearing.  Accordingly, the Board will adjudicate 
the appellant's appeal as if the hearing request had been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

FINDINGS OF FACT

1.  The Veteran died in May 2004.  The death certificate 
lists the primary cause of death as sepsis from gas gangrene 
and a urinary tract infection caused by decubitus ulcers.  
Anemia, coagulopathy, deep vein thrombosis, and renal failure 
were also listed as a contributory causes of death.

2.  At the time of death the Veteran was service-connected 
for eczematoid dermatitis, dengue fever, and malaria, all 
rated as noncompensable.

3.  There is no competent evidence of record that the 
Veteran's service-connected eczematoid dermatitis, dengue 
fever, or malaria were principle or contributory causes of 
his death.

4.  There is no competent evidence of a link between the 
causes of the Veteran's death and his military service.


CONCLUSION OF LAW

The Veteran's death was not caused by, nor was it 
substantially or materially contributed to by, an injury or 
disease incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1310, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1(k), 3.102, 3.159, 3.303, 
3.312 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the agency of original jurisdiction 
(AOJ) to the appellant dated in December 2004.  This letter 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing her about the information and 
evidence not of record that was necessary to substantiate her 
cause of death claim; (2) informing her about the information 
and evidence the VA would seek to provide; and (3) informing 
her about the information and evidence that she was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

However, with regards to the content of her VCAA notice, the 
Board observes that the VCAA notice letter was not fully 
complaint with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  In Hupp, the Court addressed VA's 38 U.S.C.A. 
§ 5103(a) notice obligation in the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits under 38 
U.S.C.A. § 1310.  The Court held that, because the AOJ's 
adjudication of a DIC claim hinges first on whether a Veteran 
was service-connected for any condition during his or her 
lifetime, the § 5103(a) notice in such a claim must include 
1) a statement of the conditions (if any) for which a Veteran 
was service-connected at the time of his or her death; 2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and 3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp, 21 Vet. App. at 
352-53.  The Court also held that when a claimant's DIC 
application and accompanying evidence expressly raises a 
specific issue regarding, or the evidence submitted in 
connection with it relates to, a particular element of a 
claim, the VA is required to provide notice that informs the 
claimant of how to substantiate the assertion advanced, and 
takes into account the evidence submitted in connection with 
the application.  Id. at 353.  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a § 5103(a)-compliant notice.  Id., at 352-53.  

In any event, the Board is satisfied that the content error 
did not prejudice the appellant.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency).  That is, 
the record reflects that the appellant had actual knowledge 
of precisely what evidence she would need to submit to 
substantiate her claim.  See Mlechick v. Masfield, 503 F.3d 
1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial 
when claimant has actual knowledge of the evidence needed to 
substantiate claim); Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008) overturned on other grounds in Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009) (actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim).  In this regard, the appellant has demonstrated that 
she has knowledge of the Veteran's service-connected 
conditions in her substantive appeal (VA Form 9) dated in 
April 2006, as well as her VA Form 646 dated in October 2006, 
and the Informal Brief of Appellant in Appealed Case dated in 
December 2009.  In each of these documents the appellant, or 
her representative, have referenced the Veteran's service 
connected disorders in asserting that these were a cause of 
the Veteran's death.  In addition, the appellant is clearly 
aware of the evidence and information required to 
substantiate a DIC claim based on a condition that is not yet 
service connected.  See the appellant's June 2005 Notice of 
Disagreement (NOD).  Specifically, in her NOD and Informal 
Brief of Appellant in Appealed Case the appellant argues that 
the Veteran experienced an injury to his leg during service 
which caused him to experience problems throughout his life, 
and that this may have been connected to the DVT (deep vein 
thrombosis) listed on the Veteran's death certificate. 

Furthermore, the Board concludes that a reasonable person in 
the appellant's position would have known from the 
information she received what she was required to submit in 
order to substantiate her claim.  See Mlechick, 503 F.3d at 
1344 (VCAA notice error not prejudicial when a reasonable 
person could be expected to understand from the notice what 
was needed).  That is, the February 2006 Statement of the 
Case (SOC) provided the appellant with a summary of the 
pertinent evidence as to her cause of death claim, a citation 
to the pertinent laws and regulations governing her cause of 
death claims, and a summary of the reasons and bases for the 
AOJ's decision to deny her cause of death claim.  As such, 
the appellant was afforded a meaningful opportunity to 
participate effectively in the adjudication of her DIC claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board had erred by relying on various post- 
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
appellant was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, so 
found the error was harmless).  In short, there has been no 
prejudice to the appellant due to the lack of complete Hupp 
notice.  
   
The AOJ did not, however, provide VCAA notice that an 
effective date for the award of benefits will be assigned 
if DIC benefits are awarded, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Regardless, since DIC 
benefits are being denied, no effective date will be assigned 
on this basis, so not providing additional notice concerning 
this downstream element of the claim is moot and, therefore, 
at most harmless error.  See, too, Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  As such, the Board concludes 
prejudicial error in the content of VCAA notice has not been 
demonstrated.  See Shinseki, supra.

As to the timing of VCAA notice, the Court and Federal 
Circuit Court have held that VCAA notice should be provided 
to a claimant before the initial unfavorable AOJ decision on 
a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In 
the present case, the AOJ issued all required VCAA notice 
prior to the April 2005 rating decision on appeal.  Thus, 
there is no timing error.   

As for the duty to assist required under 38 U.S.C.A. § 5103A, 
the AOJ has obtained the Veteran's VA medical treatment 
records, and the Veteran's death certificate.  The appellant 
has submitted personal statements, and a copy of the 
Veteran's death certificate.  

The Board finds that the evidence here does not require that 
a separate VA medical opinion be obtained with respect to the 
appellant's DIC claim.  In this vein, the Board acknowledges 
the recent Federal Circuit cases of DeLaRosa v. Peake, 515 
F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 
1345 (Fed. Cir. 2008), which held that 38 U.S.C.A. § 5103A(a) 
does not require the VA to assist a claimant in obtaining a 
medical opinion or examination in a DIC claim when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In this case, there is no 
competent evidence of record to connect the Veteran's 
service-connected eczematoid dermatitis, dengue fever, and 
malaria to his death.  Nor is there any competent evidence of 
a connection between the Veteran's DVT and service, or 
between his service and any of the other nonservice-connected 
disorders listed on the Veteran's death certificate.  
Consequently, there is no reasonable possibility of 
substantiating this claim, and a medical opinion is not 
warranted.  

Therefore, the Board is satisfied that all relevant evidence 
identified by the appellant has been secured, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009).  

Governing Laws and Regulations for Cause of Death Claim

When it is determined that a Veteran's death is service 
connected, with service connection determined according to 
the standards applicable to disability compensation, his 
surviving spouse is generally entitled to DIC.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a); see generally 38 U.S.C.A. Chapter 
11.  Generally, a Veteran's death is service connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  38 U.S.C.A. §§ 1110 (wartime 
service), 1131 (peacetime service); 38 C.F.R. § 3.303; Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  In such case, the physician must relate 
the current condition to the period of service.  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation, as discussed above, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection for the cause of the 
Veteran's death, the service-connected disability must be 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death. 38 C.F.R. 
§ 3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death - e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  In the 
same category there would be included service-connected 
disease or injuries of any evaluation (even though evaluated 
as 100 percent disabling) but of a quiescent or static nature 
involving muscular or skeletal functions and not materially 
affecting other vital body functions.  38 C.F.R. 
§ 3.312(c)(2).  

In short, the appellant is entitled to DIC benefits if the 
principal or contributory cause of the Veteran's death was 
(1) an already service-connected disability that caused or 
aggravated another disability, directly leading to the 
Veteran's death; or (2) a previously nonservice-connected 
disability that was in fact incurred or aggravated by 
service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 
3.312.

The VA is to give "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for death 
benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay 
evidence, the Federal Circuit Court recently held that lay 
evidence from the Veteran's spouse, when competent, can 
establish a nexus between the Veteran's death and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 
1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion 
is not always required to establish such a nexus.  Id.  As 
pertinent to this holding, the Federal Circuit has also 
previously rejected as "too broad" the proposition that 
competent medical evidence is always required when the 
determinative issue involves either medical etiology or a 
medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  On this point, lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377 (footnote omitted).  

Analysis - Cause of Death

The Veteran died on May [redacted], 2004.  He was 86 years old.  The 
death certificate lists the principal cause of death as 
sepsis from gas gangrene and a urinary tract infection due to 
decubitus ulcers.  Anemia, coagulopathy, DVT, and renal 
failure were also listed as significant contributing 
conditions.  No autopsy was conducted.  At the time of his 
death the Veteran was service-connected for eczematoid 
dermatitis, dengue fever, and malaria, each rated as 0 
percent disabling (noncompensable).

In her April 2006 substantive appeal (VA Form 9), the 
appellant asserted that the Veteran's malaria and dengue 
fever were contributory causes of his death.  The Board 
emphasizes that it is not sufficient to show these disorders 
casually shared in producing death, but rather it must be 
shown there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  With regard to the appellant's lay 
assertions, as noted above, in certain instances lay evidence 
from the Veteran's spouse, when competent, can establish a 
nexus between the Veteran's death and an in-service disease 
or injury.  Davidson, 581 F.3d at 1315-16.  The Board 
emphasizes that, although the appellant is competent to 
report her observations of the Veteran's medical symptoms and 
discomfort prior to his death, she is not competent to render 
an etiological opinion as to the medical causes of his death, 
absent evidence showing that she has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377.  There is no evidence presented that the appellant 
has the requisite training or experience necessary to render 
her competent to make such a determination.  See 38 C.F.R. 
§ 3.159(a)(1).  Even were the appellant competent to provide 
evidence regarding a connection between the Veteran's death 
and his service-connected disorders, the evidence of record 
indicates that the appellant was not present at the time of 
death, or in the period of time leading up to the Veteran's 
death, which undercuts the probative weight of her lay 
statements.  See the VA medical treatment record dated May 
17, 2004.  Finally, neither the death certificate, nor the VA 
medical treatment records from the time leading up to the 
Veteran's death (March 2004 to May 2004), mention his 
service-connected eczematoid dermatitis, dengue fever, and 
malaria as either principal or contributory causes of his 
death.  As such, with regard to the Veteran's service-
connected disorders, there is no competent evidence of record 
that either his service connected eczematoid dermatitis, 
malaria, or dengue fever were principal or contributory 
causes of his death.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  To 
put it simply, the Board finds no competent evidence of a 
connection between the causes of his death listed on the 
death certificate and his service-connected eczematoid 
dermatitis, dengue fever, and malaria.  

The Board also acknowledges the appellant's assertion that 
the Veteran experienced an injury to his leg in service which 
caused his DVT which was listed as an underlying cause of 
death on the Veteran's death certificate.  See the 
appellant's NOD, and Informal Brief of Appellant in Appealed 
Case of December 2009.  With regard to the appellant's lay 
assertions, as noted above, the Board again notes that in 
certain instances lay evidence from the Veteran's spouse, 
when competent, can establish a nexus between the Veteran's 
death and an in-service disease or injury.  Davidson, supra.  
As noted above, the Board emphasizes that, although the 
appellant is competent to report her observations on the 
Veteran's medical symptoms and discomfort prior to his death, 
she is not competent to render an etiological opinion as to 
the medical causes of his death, nor is she competent to 
diagnose the Veteran with DVT, absent evidence showing that 
she has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377.  Even were the 
appellant competent to provide evidence regarding the cause 
of the Veteran's death, the Board again notes that the 
evidence of record indicates that the appellant was not 
present at the time of the Veteran's death, or in the period 
of time leading up to the Veteran's death, which undercuts 
the probative weight of her statements.  See the VA medical 
treatment record dated May 17, 2004.  As such, there is no 
competent evidence of a relationship between the Veteran's 
DVT and his period of military service from July 1942 to 
December 1945.  38 C.F.R. § 3.1(k), 3.303; Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
Van Slack, 5 Vet. App. at 502 (1993).  

Furthermore, the Veteran's STRs are negative for any 
complaint, treatment, or diagnosis of an in-service leg 
injury, or any medical evidence that such an incident was 
connected with his DVT.  In fact, the medical evidence of 
record demonstrates that the Veteran was not diagnosed with 
DVT until the VA medical treatment records of May 2004, over 
55 years after his discharge from service.  The Federal 
Circuit Court has determined that such a lapse of time is a 
factor for consideration in deciding a service-connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Therefore, service connection for DVT may not be 
established based on chronicity in service or continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  As such, the 
Board cannot conclude that the Veteran's service caused him 
to experience the DVT which was associated with his death. 

Finally, with regards to the other nonservice-connected 
causes of death listed on his death certificate - 
specifically, the Veteran's sepsis from gas gangrene and 
urinary tract infection due to decubitus ulcers, as well as 
anemia, coagulopathy, and renal failure, there is no 
competent medical or even lay evidence of a relationship 
between these disorders and the Veteran's period of military 
service from July 1942 to December 1945.  38 C.F.R. § 3.1(k), 
3.303; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); Van Slack, 5 Vet. App. at 502 
(1993).  Further, the Veteran's STRs are negative for any 
complaint, treatment, or diagnosis of these disorders.  In 
fact, the medical evidence shows the Veteran was not 
diagnosed with any of these disorders until May 2004, over 55 
years after the Veteran's discharge from active service.  The 
Federal Circuit Court has determined that such a lapse of 
time is a factor for consideration in deciding a service-
connection claim.  Maxson, supra.  Therefore, service 
connection for these disorders may not be established based 
on chronicity in service or continuity of symptomatology 
after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  In any event, the appellant-
widow never specifically contended, and the evidence 
presented by the record does not otherwise establish, that 
these disorders began during the Veteran's time in service, 
or that these disorders were otherwise connected to the 
Veteran's service.  Furthermore, the Veteran's death 
certificate lists the Veteran's sepsis and urinary tract 
infection as having begun 10 days prior to his death.  As 
such, the evidence of record weighs against any connection 
between the Veteran's sepsis and his military service.  
Therefore, the Board concludes that the Veteran's sepsis from 
gas gangrene and a urinary tract infection due to decubitus 
ulcers, as well as anemia, coagulopathy, and renal failure 
are not connected to the Veteran's service.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
Veteran's death, such that there is no reasonable doubt to 
resolve in the appellant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


